DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending. Claims 1-5 are withdrawn from consideration due to restriction. Claims 6-20 have been examined below.

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/22. Applicant has stated that consideration of group I would not create undue search burden for the Examiner. Applicant is directed toward the previously mailed Restriction Requirement which specifies the reasons for the search burden, including requirement of different field of search or classification for each invention, requirement of employing different search queries for each invention, each invention has separate status in the art, and prior art that would anticipate or make obvious one invention wouldn't anticipate or make .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/20, 3/26/21, and 10/25/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15, respectively, of copending 16457654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the recitation of substantially similar subject matter. The claims of both applications are directed toward requesting and receiving guidance assistance via at least a waypoint in response to the autonomous vehicle being unable to proceed along an initial trajectory. The claims of the instant application recite requesting guidance around an obstacle, which is not clearly stated in the claims of the reference application. However, the reference application states the vehicle being unable to continue along a path. The prior art is replete with examples of autonomous vehicles being unable to proceed on a path due to an obstacle, as in US 9008890. Thus, the reference application in view of US 9008890 provides the grounds for nonstatutory double patenting of claim 6 and 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6-11, 13-15 and 18-20 rejected under 35 USC 102 as being anticipated by US9008890 ("Herbach").

Claim 6
Herbach discloses a method (abstract) comprising: 
receiving, from a vehicle computing device associated with a vehicle, a request for guidance input for navigating around an obstacle (col. 9 lines 1-5 the autonomous vehicle obtaining the second trajectory from the response, and driving according to the second trajectory. Driving the autonomous vehicle according to the second trajectory may include driving according to the first trajectory after driving according to the second trajectory. For instance, the second trajectory may avoid one or more obstacles, and then may lead back to the first trajectory, claim 1: assistance signal); 
receiving, as received data and from the vehicle computing device, sensor data or data based at least in part on the sensor data (claim 1: sensor information); 
receiving, via a user interface associated with a guidance system, a first input corresponding to a first waypoint, the first input being based at least in part on the received data (claim 2: assistance center further comprises an expert entity that determines the second trajectory based on the assistance signal and the sensor information., col. 7 lines 63-65 low-level data may be useful to an expert in the assistance center, such as a human expert, col. 6 lines 55-65 trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint.
sending first data associated with the first waypoint to the vehicle computing device (col. 4 lines 40-45 The assistance center may transmit a representation of the second trajectory and instructions for the autonomous vehicle to drive in accordance with the second trajectory.); and 
causing the vehicle to be controlled based at least in part on the first waypoint (col. 4 lines 40-45 The assistance center may transmit a representation of the second trajectory and instructions for the autonomous vehicle to drive in accordance with the second trajectory.).

Claim 7
Herbach discloses determining that a condition for providing remote guidance is satisfied, the condition comprising at least one of: a latency corresponding to a connection with the vehicle computing device being below a threshold latency; a bandwidth corresponding to the connection with the vehicle computing device being below a threshold bandwidth; a velocity of the vehicle being below a threshold velocity; a number of sensors available to provide the received data is equal to or greater than a threshold number; or a determination that the vehicle does not comprise an associated health related fault (col. 9 lines 30-40 a determination may be made whether the speed is still less than or equal to the threshold speed and/or the cause C remains as a cause for the speed to be less than or equal to the threshold speed, such as discussed below in more detail in the context of at least FIG. 7. If this is the case, then, at block 250, an assistance signal indicating that the autonomous vehicle is stuck may be sent from the autonomous vehicle, such as discussed below in more detail in the context of at least FIG. 7.).

Claim 8
Herbach discloses 
determining, at a first time, that a condition for providing remote guidance is satisfied (col. 9 lines 30-40 a determination may be made whether the speed is still less than or equal to the threshold speed and/or the cause C remains as a cause for the speed to be less than or equal to the threshold speed, such as discussed below in more detail in the context of at least FIG. 7. If this is the case, then, at block 250, an assistance signal indicating that the autonomous vehicle is stuck may be sent from the autonomous vehicle, such as discussed below in more detail in the context of at least FIG. 7.).; 
enabling inputs into the user interface based at least in part on the condition being satisfied (col. 9 lines 40-45 an assistance signal indicating that the autonomous vehicle is stuck may be sent from the autonomous vehicle, such as discussed below in more detail in the context of at least FIG. 7.); 
determining, at a second time, that the condition for providing remote guidance is not satisfied (col. 9 lines 45-50 based on determining that the speed of the autonomous vehicle is greater than the threshold speed, a determination may be made that the autonomous vehicle is no longer stuck); and 
disabling the inputs into the user interface based at least in part on the condition not being satisfied (col. 9 lines 50-55 the autonomous vehicle may no longer seek out assistance, and may transmit a message to the assistance center indicating that the request for assistance is cancelled.).

Claim 9
Herbach discloses 
determining that the first waypoint satisfies at least one of a safety protocol associated with operation of the vehicle or a remote guidance protocol, the remote guidance protocol comprising one or more limitations associated with vehicle movement while operating in a remote guidance mode (col. 29 lines 5-15 Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away. Alternatively, if there is just one object blocking a trajectory, autonomous vehicle 1600 may reject the trajectory., col. 9 lines 50-60 trajectory validation); and 
validating the first waypoint based at least in part on satisfying the at least one of the safety protocol or the remote guidance protocol, wherein sending the first data is based at least in part on validating the first waypoint (col. 29 lines 5-15 Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away. Alternatively, if there is just one object blocking a trajectory, autonomous vehicle 1600 may reject the trajectory., col. 9 lines 50-60 trajectory validation).

Claim 10
Herbach discloses 
receiving a second input corresponding to a second waypoint (Fig. 15B); 
sending second data associated with the second waypoint to the vehicle computing device (Fig. 15B, col. 25 lines 5-15 waypoints); and 
receiving a rejection message from the vehicle indicating rejection of the second waypoint based at least in part on at least one of a safety protocol or a remote guidance protocol corresponding to operation of the vehicle (col. 29 lines 5-15 Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away. Alternatively, if there is just one object blocking a trajectory, autonomous vehicle 1600 may reject the trajectory., col. 9 lines 50-60 trajectory validation).

Claim 11
Herbach discloses 
wherein the first input comprises: a first location associated with the first waypoint, the first location corresponding to a selectable area of the user interface (col. 31 lines 1-10 Touchscreen 1662 may also be configured to sense at least one of a position and a movement of a user's finger via capacitive sensing, resistance sensing, or a surface acoustic wave process, among other possibilities. Touchscreen 1662 may be capable of sensing finger movement in a direction parallel or planar to the touchscreen surface, in a direction normal to the touchscreen surface); and 
a first orientation corresponding to a first direction the vehicle will face at the first waypoint (col. 31 lines 1-10 Touchscreen 1662 may also be configured to sense at least one of a position and a movement of a user's finger via capacitive sensing, resistance sensing, or a surface acoustic wave process, among other possibilities. Touchscreen 1662 may be capable of sensing finger movement in a direction parallel or planar to the touchscreen surface, in a direction normal to the touchscreen surface, Fig. 9, Fig. 15c).

Claim 13
Herbach discloses 
receiving a second input corresponding to a second waypoint (Fig. 15B, col. 25 lines 5-15 waypoints); 
sending second data associated with the second waypoint to the vehicle computing device (Fig. 15B, col. 25 lines 5-15 waypoints); 
determining that the second waypoint corresponds to a terminating condition associated with the obstacle (col. 25 lines 40-60 The expert has also specified new trajectory 1560 connecting the point of departure "s" and the point of return "e" of proposed trajectory 1550 using spline 1564 with three waypoints, Figs. 15b and 15c); and 
sending an instruction to the vehicle computing device to autonomously control the vehicle after completing an operation associated with the second waypoint (col. 25 lines 40-60 The expert has also specified new trajectory 1560 connecting the point of departure "s" and the point of return "e" of proposed trajectory 1550 using spline 1564 with three waypoints, Figs. 15b and 15c).

Claim 14
Herbach discloses 
receiving a second input corresponding to a second waypoint (Fig. 15B, col. 25 lines 5-15 waypoints); 
sending second data associated with the second waypoint to the vehicle computing device (Fig. 15B, col. 25 lines 5-15 waypoints); 
receiving, via the user interface, a third input indicating an operator intention to edit at least one of the first waypoint or the second waypoint (col. 29 lines 40-47 autonomous vehicle 1600 may provide a proposed new trajectory to assistance center 520, either for validation, editing, or replacement by a trajectory proposed by assistance center 520. In some embodiments, the functions of assistance center 520 may be integrated with autonomous vehicle 1600, perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition.); 
determining that the vehicle is in transit to the first waypoint (Fig. 15c); 
disabling a first edit to the first waypoint (col. 29 lines 40-47 autonomous vehicle 1600 may provide a proposed new trajectory to assistance center 520, either for validation, editing, or replacement by a trajectory proposed by assistance center 520. In some embodiments, the functions of assistance center 520 may be integrated with autonomous vehicle 1600, perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition.); 
determining that at least one of the second waypoint has not been accepted by the vehicle computing device or the vehicle has not advanced beyond the first waypoint (col. 29 lines 5-15 Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away. Alternatively, if there is just one object blocking a trajectory, autonomous vehicle 1600 may reject the trajectory., col. 9 lines 50-60 trajectory validation); 
enabling a second edit to the second waypoint; and sending an instruction to the vehicle computing device to at least one of delete or modify the second waypoint (col. 29 lines 40-47 autonomous vehicle 1600 may provide a proposed new trajectory to assistance center 520, either for validation, editing, or replacement by a trajectory proposed by assistance center 520. In some embodiments, the functions of assistance center 520 may be integrated with autonomous vehicle 1600, perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition.).

Claim(s) 15 and 18 
Claim(s) 15 and 18 recite(s) subject matter similar to that/those of claim(s) 6 and 14 and is/are rejected under the same grounds.

Claim 19
Herbach discloses 
receiving an indication that the vehicle is unable to proceed from a location (claim 2: assistance center further comprises an expert entity that determines the second trajectory based on the assistance signal and the sensor information., col. 7 lines 63-65 low-level data may be useful to an expert in the assistance center, such as a human expert, col. 6 lines 55-65 trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint.); 
presenting, via the user interface, the indication that the vehicle is unable to proceed from the location (claim 2: assistance center further comprises an expert entity that determines the second trajectory based on the assistance signal and the sensor information., col. 7 lines 63-65 low-level data may be useful to an expert in the assistance center, such as a human expert, col. 6 lines 55-65 trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint.); 
receiving, via the user interface, a second input corresponding to a second waypoint (Fig. 15B, col. 25 lines 5-15 waypoints); and 
transmitting the second waypoint to the vehicle computing system (claim 2: assistance center further comprises an expert entity that determines the second trajectory based on the assistance signal and the sensor information., col. 7 lines 63-65 low-level data may be useful to an expert in the assistance center, such as a human expert, col. 6 lines 55-65 trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint.).

Claim 20
Herbach discloses 
determining that the first waypoint satisfies a kinematics check associated with vehicle control (col. 29 lines 5-15 Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away. Alternatively, if there is just one object blocking a trajectory, autonomous vehicle 1600 may reject the trajectory., col. 9 lines 50-60 trajectory validation); and 
validating the first waypoint based at least in part on satisfying the kinematics check, wherein causing the vehicle to be controlled is based at least in part on validating the first waypoint (col. 29 lines 5-15 Buckets may be used to test a proposed trajectory for safety. For example, if a bucket along the proposed trajectory has more than T.sub.obj objects, then the proposed trajectory may be rejected by autonomous vehicle 1600. Similarly, if autonomous vehicle 1600 is driving along a trajectory and determines that a bucket between X1 meters ahead has more than T.sub.obj objects, then autonomous vehicle 1600 may come to controlled stop to avoid a collision approximately X1 meters away. Alternatively, if there is just one object blocking a trajectory, autonomous vehicle 1600 may reject the trajectory., col. 9 lines 50-60 trajectory validation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16 and 17 are rejected under 35 USC 103 as being unpatentable over Herbach in view of US 20180257643 ("Kroop").

Claim 12
Herbach fails to explicitly disclose sending a hold signal to the vehicle, the hold signal causing the vehicle computing device to hold at a position; and sending a release signal to the vehicle, wherein the release signal comprises an instruction to the vehicle computing device to control the vehicle to the first waypoint. However, Herbach does disclose the vehicle in a non-moving position until provided with further instruction (abstract: stuck). Furthermore, Kroop teaches sending a hold signal to the vehicle, the hold signal causing the vehicle computing device to hold at a position (0059 The teleassistance system 265 can generate a resolution response 269 to the inquiry package 247, and transmit the response 269 back to the SDV 200. The resolution response 269 can indicate the manner in which the SDV 200 is to respond to a given anomaly. For example, the resolution response 269 can comprise a resolution plan 277 instructing the SDV 200 to wait, proceed with caution, ignore the anomaly, drive to a service station, power cycle a component, and the like.); and sending a release signal to the vehicle, wherein the release signal comprises an instruction to the vehicle  The teleassistance system 265 can generate a resolution response 269 to the inquiry package 247, and transmit the response 269 back to the SDV 200. The resolution response 269 can indicate the manner in which the SDV 200 is to respond to a given anomaly. For example, the resolution response 269 can comprise a resolution plan 277 instructing the SDV 200 to wait, proceed with caution, ignore the anomaly, drive to a service station, power cycle a component, and the like.).
	Herbach and Kroop both disclose remote controlled autonomous vehicle systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Herbach to include the teaching of Kroop since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Herbach and Kroop would have made obvious and resulted in the subject matter of the claimed invention, specifically sending a hold signal to the vehicle, the hold signal causing the vehicle computing device to hold at a position; and sending a release signal to the vehicle, wherein the release signal comprises an instruction to the vehicle computing device to control the vehicle to the first waypoint

Claim 16
Herbach fails to explicitly disclose receiving, via the user interface, a second input indicating a command for the vehicle to stop; and sending an instruction to the vehicle  stuck). Furthermore, Kroop teaches receiving, via the user interface, a second input indicating a command for the vehicle to stop (0059 The teleassistance system 265 can generate a resolution response 269 to the inquiry package 247, and transmit the response 269 back to the SDV 200. The resolution response 269 can indicate the manner in which the SDV 200 is to respond to a given anomaly. For example, the resolution response 269 can comprise a resolution plan 277 instructing the SDV 200 to wait, proceed with caution, ignore the anomaly, drive to a service station, power cycle a component, and the like.); sending an instruction to the vehicle computing device to stop at a location associated with a current location (0059 The teleassistance system 265 can generate a resolution response 269 to the inquiry package 247, and transmit the response 269 back to the SDV 200. The resolution response 269 can indicate the manner in which the SDV 200 is to respond to a given anomaly. For example, the resolution response 269 can comprise a resolution plan 277 instructing the SDV 200 to wait, proceed with caution, ignore the anomaly, drive to a service station, power cycle a component, and the like.).
	See prior art rejection of claim 12 for obviousness and reasons to combine.

Claim 17
Herbach fails to explicitly disclose determining that the vehicle is stopped at a location; and sending an instruction to release the vehicle from a stopped position, wherein the vehicle may proceed forward based at least in part on the instruction. However,  stuck). Furthermore, Kroop teaches determining that the vehicle is stopped at a location (0059 The teleassistance system 265 can generate a resolution response 269 to the inquiry package 247, and transmit the response 269 back to the SDV 200. The resolution response 269 can indicate the manner in which the SDV 200 is to respond to a given anomaly. For example, the resolution response 269 can comprise a resolution plan 277 instructing the SDV 200 to wait, proceed with caution, ignore the anomaly, drive to a service station, power cycle a component, and the like.); sending an instruction to release the vehicle from a stopped position, wherein the vehicle may proceed forward based at least in part on the instruction (0059 The teleassistance system 265 can generate a resolution response 269 to the inquiry package 247, and transmit the response 269 back to the SDV 200. The resolution response 269 can indicate the manner in which the SDV 200 is to respond to a given anomaly. For example, the resolution response 269 can comprise a resolution plan 277 instructing the SDV 200 to wait, proceed with caution, ignore the anomaly, drive to a service station, power cycle a component, and the like.).
	See prior art rejection of claim 12 for obviousness and reasons to combine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663